





EXHIBIT 10.6(c)


COLUMBIA SPORTSWEAR COMPANY


AWARD AGREEMENT
FOR GRANT OF RESTRICTED STOCK UNITS PURSUANT TO THE
COLUMBIA SPORTSWEAR COMPANY 1997 STOCK INCENTIVE PLAN, AS AMENDED


This Award Agreement (the “Agreement”) is entered into as of          (the
“Award Date”) by and between Columbia Sportswear Company, an Oregon corporation
(the “Company”), and (the “Recipient”), for the award (the “Award”) of     
restricted stock units (individually, an “RSU” or collectively, “RSUs”) with
respect to shares of the Company's common stock, no par value (“Common Stock”)
pursuant to Section 7 of the Columbia Sportswear Company 1997 Stock Incentive
Plan, as Amended (the “Plan”). Capitalized terms used herein but not defined
shall have the same meaning as provided in the Plan. In the event of a conflict
between this Agreement and the terms of the Plan, the provisions of the Plan
shall govern. For purposes of this Agreement and to the extent the Recipient is
not directly employed by the Company, “Employer” shall mean the subsidiary or
branch of the Company that employs the Recipient on the applicable date.
 
IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following.
 
1.    Award and Terms of RSUs. The RSUs awarded pursuant to this Agreement are
subject to the following terms, conditions and restrictions:
 
(a)    Rights under RSUs. Each RSU represents an unfunded, unsecured right to
receive one (1) share of Common Stock on the applicable vesting date (as set
forth in Section 1(b)). The number of shares of Common Stock issuable with
respect to each RSU is subject to adjustment as provided in Section 10 of the
Plan and as determined by the Board of Directors of the Company (the "Board") as
to the number and kind of shares of stock issuable upon any merger,
reorganization, consolidation, recapitalization, stock dividend, spin-off or
other change in the corporate structure affecting the Common Stock generally.
The other terms and conditions of the RSUs awarded pursuant to this Agreement
also may be amended by the Board as it determines in its sole discretion as may
be necessary or appropriate to reflect the foregoing events.


(b)    Vesting Dates. The RSUs awarded under this Agreement initially shall be
100% unvested and subject to forfeiture.  Subject to the terms of this Agreement
and provided that the Recipient remains continuously employed with the Company
or the Employer from the Award Date until the applicable vesting date, and
provided further that as of the Award Date the Recipient is not eligible for
retirement, the RSUs shall vest and the Company shall issue the Recipient one
share of Common Stock for each vested RSU pursuant to the following vesting
schedule:


Vesting Date
Percentage of RSUs Vesting
 
 
 
 
 
 
 
 



In the event that as of the Award Date the Recipient is eligible for retirement,
the RSUs shall vest commencing on the Award Date and shall vest and the Company
shall issue the Recipient one share of Common Stock for each vested RSU pursuant
to the following vesting schedule:


1

--------------------------------------------------------------------------------






Vesting Date
Percentage of RSUs Vesting
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





For purposes of this Agreement, "retirement" shall have the same meaning as
provided in the applicable policy maintained by the Company or the Employer for
the benefit of the Recipient or, in the absence of such policy, as determined by
the Board in its discretion in accordance with applicable law.


For purposes of the foregoing, if a vesting date falls on a weekend or any other
day on which The NASDAQ Stock Market LLC (“NASDAQ”) or any national securities
exchange on which the Common Stock then is principally traded (the “Exchange”)
is closed for trading, the applicable RSUs shall vest on the first following day
that NASDAQ or the Exchange is open for trading.


(c)    Accelerated Vesting Upon Death or Total Disability. If the Recipient
ceases to be continuously employed by the Company or the Employer by reason of
the Recipient’s death or total disability, all outstanding and unvested RSUs
immediately shall become vested and shall be settled pursuant to Section 1(g).
For purposes of the foregoing, "total disability" shall have the same meaning as
provided in any long term disability policy maintained by the Company or the
Employer for the benefit of the Recipient or, in the absence of such policy, as
determined by the Board in its discretion in accordance with applicable law.


(d)    Forfeiture of RSUs.


(1)    Forfeiture Upon Termination of Service. If the Recipient ceases to be
continuously employed by the Company or the Employer for any reason other than
death or total disability, the Recipient immediately shall forfeit all
outstanding and unvested RSUs and shall have no right to receive the underlying
shares of Common Stock as of the Recipient's Termination Date. If the Recipient
is a resident of or employed in the United States, “Termination Date” shall mean
the effective date of the Recipient’s termination of employment with the Company
or the Employer. If the Recipient is a resident or employed outside of the
United States, “Termination Date” shall mean the earliest of (i) the date on
which notice of termination is provided to the Recipient, (ii) the last day of
the Recipient’s active and continuous service with the Company or the Employer,
or (iii) the last day on which the Recipient is classified as an "employee" of
the Company or the Employer, as determined in each case without including any
required advance notice period and irrespective of the status of the termination
under local labor or employment laws.


For purposes of the foregoing, any leave of absence approved by the Company or
the Employer (or, if the Recipient is an executive officer of the Company, by
the Board), shall not be deemed a termination of the Recipient's continuous
employment and, unless otherwise determined by the Company or the Board in its
sole discretion, (i) the Recipient shall continue to vest in the RSUs during a
medical, family, military or other leave of absence protected under applicable
law, whether paid or unpaid, and (ii) the Recipient's continued


2

--------------------------------------------------------------------------------




vesting in the RSUs shall be suspended during any other approved leave of
absence greater than 30 days (except as otherwise prohibited under local law).


(2)    Forfeiture Upon Violation of Code of Business Conduct and Ethics. The
Recipient acknowledges that compliance with the Company’s Code of Business
Conduct and Ethics is a condition to the receipt and vesting of the RSUs and the
issuance of shares of Common Stock pursuant to the RSUs.  If, during the term of
this Agreement, the Board (or a committee of directors designated by the Board)
determines in good faith in its sole discretion that the Recipient’s conduct is
or has been in violation of the Company’s Code of Business Conduct and Ethics,
then the Board or committee may cause the Recipient to immediately forfeit all
or a portion of the unvested RSUs granted pursuant to this Agreement and the
Recipient shall have no right to receive the related shares of Common Stock. Any
determinations of violations of the Company’s Code of Business Conduct and
Ethics will be considered conclusive and binding on the Recipient.
 
(e)    Nontransferability. The Recipient may not sell, transfer, assign, pledge
or otherwise encumber or dispose of the RSUs subject to this Agreement. If the
Recipient purports to make any transfer of the RSUs, except as provided herein,
the RSUs and all rights thereunder immediately shall terminate and be forfeited
by the Recipient.


(f)    Voting Rights and Dividend Equivalents. The Recipient shall have no
rights as a shareholder with respect to the RSUs or the shares of Common Stock
underlying the RSUs until the vesting date for the relevant RSUs. The Recipient
will not be entitled to receive a cash payment equal to any cash dividends paid
with respect to the shares of Common Stock underlying the RSUs awarded under
this Agreement that are declared prior to the particular vesting date for the
relevant RSUs.
 
(g)    Settlement of Vested RSUs. As soon as reasonably practicable following
each vesting date (including any accelerated vesting date pursuant to Section
1(c)), provided that the Recipient has satisfied its tax withholding obligations
as specified under Section 1(j) and the Recipient has completed, signed and
returned any documents and taken any additional action the Company deems
appropriate, the Company shall deposit the shares of Common Stock represented by
vested RSUs into the Recipient's brokerage account established with a third
party broker/administrator engaged by the Company for purposes of administering
awards granted under the Plan (the “TPA” and the date of deposit of such shares
is referred to as an “issuance date”), rounded to the nearest whole share (or
otherwise deliver the shares to the Recipient).  No fractional shares of Common
Stock shall be issued. The shares of Common Stock will be issued in the
Recipient’s name.


Notwithstanding the foregoing, (i) the Company shall not be obligated to vest,
deposit or otherwise deliver any shares of Common Stock during any period when
the Company determines that the conversion of an RSU or the issuance of shares
of Common Stock in settlement of an RSU hereunder would violate any federal,
state, foreign or other applicable laws and may issue shares of Common Stock
with any restrictive legend that, as determined by the Company, is necessary to
comply with securities laws or other regulatory requirements, and (ii) an
issuance date may be delayed in order to provide the Company such time as it
determines appropriate to determine tax withholding and other administrative
matters; provided, however, that in any event the shares of Common Stock shall
be issued no later than the later to occur of the date that is 2 1/2 months from
the end of (i) the Recipient’s tax year that includes the applicable vesting
date, or (ii) the Company's tax year that includes the applicable vesting date.


Furthermore, notwithstanding the foregoing, the Company may, in its sole
discretion, settle the RSUs in the form of: (i) a cash payment to the extent
settlement in shares of Common Stock (1) is prohibited under local


3

--------------------------------------------------------------------------------




laws, rules and regulations, (2) would require the Recipient, the Company or the
Employer to obtain the approval of any governmental and/or regulatory body in
the Recipient’s country of residence (and country of employment, if different),
or (3) is administratively burdensome; or (ii) shares of Common Stock, but
require the Recipient to immediately sell such shares (in which case, as a
condition of the award of the RSUs, the Recipient hereby explicitly authorizes
the Company to issue sales instructions in relation to such shares on the
Recipient’s behalf).


(h)    Repatriation and Compliance with Local Laws. If the Recipient is a
resident or employed outside of the United States, the Recipient agrees, as a
condition of the award of the RSUs, to repatriate all payments attributable to
the shares of Common Stock and/or cash acquired under the Plan (including, but
not limited to, dividends, dividend equivalents and any proceeds derived from
the sale of the shares of Common Stock acquired pursuant to the RSUs) if
required by and in accordance with local foreign exchange rules and regulations
in the Recipient’s country of residence (and country of employment, if
different). In addition, the Recipient also agrees to take any and all actions,
and consents to any and all actions taken by the Company or the Employer as may
be required to allow the Company or the Employer to comply with local laws,
rules and regulations in the Recipient’s country of residence (and country of
employment, if different). Finally, the Recipient agrees to take any and all
actions as may be required to comply with the Recipient's personal legal and tax
obligations under local laws, rules and regulations in the Recipient’s country
of residence (and country of employment, if different).


(i)    Age Discrimination. If the Recipient is a resident and/or employed in a
country that is a member of the European Union, the grant of the RSUs and the
Agreement are intended to comply with the age discrimination provisions of the
EU Equal Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of the Agreement is invalid or
unenforceable, in whole or in part, under the Age Discrimination Rules, the
Company, in its sole discretion, shall have the power and authority to revise or
strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.


(j)    Tax Matters.
(1)    Tax and Social Insurance Contributions in General. Regardless of any
action the Company and/or the Employer take with respect to any or all income
tax (including U.S. federal, state and local taxes or non-U.S. taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), the Recipient acknowledges that the ultimate liability
for all Tax-Related Items legally due by the Recipient is and remains the
Recipient’s responsibility and that the Company and the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including the grant of the RSUs, the
vesting of the RSUs, the subsequent sale of any shares of Common Stock acquired
pursuant to the RSUs and the receipt of any dividends or dividend equivalents,
and (ii) do not commit to structure the terms of the award or any aspect of the
RSUs to reduce or eliminate the Recipient’s liability for Tax-Related Items.
Further, the Recipient acknowledges that if the Recipient becomes subject to
taxation in more than one country between the Award Date and the date of any
relevant taxable or tax withholding event, as applicable, the Company and/or the
Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one country.
(2)    Withholding in Shares or Cash. Prior to the issuance of shares of Common
Stock upon the vesting of the RSUs, if the Recipient’s country of residence
(and/or the country of employment, if different) requires withholding of
Tax-Related Items, the Company may withhold a number of whole


4

--------------------------------------------------------------------------------




shares of Common Stock otherwise issuable to the Recipient in settlement of any
vested RSUs to satisfy all or any portion of any withholding obligations for
Tax-Related Items. The number of whole shares of Common Stock withheld shall
have an aggregate market value sufficient to pay the Tax-Related Items required
to be withheld with respect to the shares of Common Stock. The cash equivalent
of the shares of Common Stock withheld will be used to settle the obligation to
withhold the Tax-Related Items. In the event that withholding in shares of
Common Stock is prohibited or problematic under applicable laws or otherwise may
trigger adverse consequences to the Company or the Employer, the Company or the
Employer may withhold the Tax-Related Items required to be withheld in cash from
the Recipient’s regular salary and/or wages or any other amounts payable to the
Recipient. In the event the withholding requirements for Tax-Related Items are
not satisfied through the withholding of shares of Common Stock or through the
Recipient’s regular salary and/or wages or other amounts payable to the
Recipient, no shares of Common Stock will be issued to the Recipient (or the
Recipient’s estate) upon vesting of the RSUs unless and until satisfactory
arrangements (as determined by the Company) have been made by the Recipient with
respect to the payment of any Tax-Related Items that the Company or the Employer
determines, in its sole discretion, must be withheld or collected with respect
to such RSUs. By accepting this grant of RSUs, the Recipient expressly consents
to the withholding of shares of Common Stock and/or withholding from the
Recipient’s regular salary and/or wages or other amounts payable to the
Recipient as provided for hereunder. All other Tax-Related Items related to the
RSUs and any shares of Common Stock issued in settlement thereof shall be the
Recipient’s sole responsibility. Depending on the withholding method, the
Company or the Employer may withhold or account for Tax-Related Items by
considering applicable statutory withholding rates or other applicable
withholding rates, including maximum applicable rates. If the withholding
obligation for Tax-Related Items is satisfied by withholding in shares of Common
Stock, the Recipient shall be deemed to have been issued the full number of
shares of Common Stock subject to the vested RSUs, notwithstanding that a number
of the shares of Common Stock are held back solely for the purpose of paying the
Tax-Related Items.
(3)    Code Section 409A. If the Recipient is subject to taxation in the United
States, the Award is not intended to constitute a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code"), and instead is intended to be exempt from
the application of Code Section 409A. To the extent that the Award is
nevertheless deemed to be subject to Code Section 409A, the Award shall be
interpreted in accordance with Code Section 409A and Treasury regulations and
other interpretive guidance issued thereunder, including without limitation any
such regulations or other guidance issued after the grant of the Award.
Notwithstanding any provision of the Award to the contrary, in the event that
the Administrator determines that the Award is or may be subject to Code Section
409A, the Administrator may adopt such amendments to the Award or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate at the Administrator's sole discretion
and without the Recipient’s consent to (i) exempt the Award from the application
of Code Section 409A or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (ii) comply with the requirements of Code
Section 409A.


(k)    No Solicitation. The Recipient agrees that for 18 months (or such lesser
period as permitted under applicable local law) after the Recipient’s employment
with the Company or the Employer terminates for any reason, with or without
cause, whether by the Company or the Employer or the Recipient, the Recipient
shall not recruit, attempt to hire, solicit, or assist others in recruiting or
hiring, any person who is an employee of the Company, the Employer or any
subsidiaries of the Company. In addition to other remedies that may be
available, the Recipient shall pay to the Company in cash, upon demand, the net
value of any shares of Common Stock, valued as of the vesting date, issued under
this Agreement if the Recipient violates this Section 1(k).




5

--------------------------------------------------------------------------------




(l)    Not a Contract of Employment. This Agreement shall not be construed as a
contract of employment between the Company and the Recipient and nothing
contained in this Agreement or in the Plan shall confer upon the Recipient any
right to be in the continued employment of the Company or any subsidiary or to
interfere in any way with the right of the Company or any subsidiary by whom the
Recipient is employed to terminate the Recipient’s employment at any time for
any reason, with or without cause, or to decrease the Recipient’s compensation
or benefits.


2.    Miscellaneous.
 
(a)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subjects hereof.


(b)    Interpretation of the Plan and the Agreement. The Board, or a committee
of the Board responsible for administering the Plan (the “Administrator”), shall
have the sole authority to interpret the provisions of this Agreement and the
Plan, and all determinations by it shall be final and conclusive.


(c)    [Reserved].


(d)    Market Value. “Market Value” as of a particular date shall mean (i) the
closing sales price per share of Common Stock as reported by the NASDAQ on that
date, or (ii) if the shares of Common Stock are not listed or admitted to
trading on the NASDAQ, the closing price on the national securities exchange on
which such stock is principally traded on that date, or (iii) if the shares of
Common Stock are not then listed on the NASDAQ or on another national securities
exchange, the average of the highest reported bid and lowest reported asked
prices for the shares of Common Stock on that date or (iv) if the shares of
Common Stock are not then listed on any securities exchange and prices therefor
are not then reported, such value as determined in good faith by the Board (or
any duly authorized committee thereof) as of that date.


(e)    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the Award or other awards granted to the Recipient under
the Plan by electronic means. The Recipient hereby consents to receive such
documents by electronic issuance and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
 
(f)    Rights and Benefits. The rights and benefits of this Agreement shall
inure to the benefit of and be enforceable by the Company’s successors and
assigns and, subject to the restrictions on transfer of this Agreement, be
binding upon the Recipient’s heirs, executors, administrators, successors and
assigns.
 
(g)    Further Action. The parties agree to execute such further instruments and
to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.


(h)    Governing Law, Venue and Jurisdiction; Attorneys’ Fees. This Agreement
and the Plan will be interpreted under the laws of the state of Oregon,
exclusive of choice of law rules. Venue and jurisdiction will be in the state or
federal courts in Washington County, Oregon, and nowhere else. In the event
either party institutes litigation hereunder, the prevailing party shall be
entitled to reasonable attorneys’ fees to be set by the trial court and, upon
any appeal, the appellate court.


(i)    Consent to Transfer Personal Data.




6

--------------------------------------------------------------------------------




Pursuant to applicable personal data protection laws, the Company and the
Employer hereby notify the Recipient of the following in relation to the
Recipient’s personal data and the collection, processing and transfer of such
data in relation to the Company’s grant of this Award and the Recipient’s
participation in the Plan. The collection, processing and transfer of the
Recipient’s personal data is necessary for the Company’s administration of the
Plan and the Recipient’s participation in the Plan, and the Recipient’s denial
and/or objection to the collection, processing and transfer of personal data may
affect the Recipient’s participation in the Plan. As such, the Recipient
voluntarily acknowledges and consents (where required under applicable law) to
the collection, use, processing and transfer of personal data as described in
this Section.


The Company and the Employer hold certain personal information about the
Recipient, including (but not limited to) the Recipient’s name, home address and
telephone number, date of birth, social security number or other employee
identification number (e.g., resident registration number), email address,
salary, nationality, job title, any shares of Common Stock or directorships held
in the Company, details of all RSUs or any other entitlement to shares of Common
Stock awarded, canceled, purchased, vested, unvested or outstanding in the
Recipient’s favor, for the purpose of managing and administering the Plan
(“Data”). The Data may be provided by the Recipient or collected, where lawful,
from third parties, and the Company and the Employer will process the Data for
the exclusive purpose of implementing, administering and managing the
Recipient’s participation in the Plan. The Data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Recipient’s country of residence. Data processing operations
will be performed minimizing the use of personal and identification data when
such information is unnecessary for the processing purposes sought. The Data
will be accessible within the Company’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Plan and for the Recipient’s participation in the Plan.


        The Company and the Employer will transfer Data as necessary for the
purpose of implementation, administration and management of the Recipient’s
participation in the Plan, and the Company and the Employer may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, the United States, or elsewhere throughout the
world. The Recipient hereby authorizes (where required under applicable law)
them to receive, possess, use, retain and transfer the Data, in electronic or
other form, for purposes of implementing, administering and managing the
Recipient’s participation in the Plan, including any requisite transfer of such
Data as may be required for the administration of the Plan and/or the subsequent
holding of shares of Common Stock on the Recipient’s behalf by the TPA.


The Recipient may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (i)
obtain confirmation as to the existence of the Data, (ii) verify the content,
origin and accuracy of the Data, (iii) request the integration, update,
amendment, deletion, or blockage (for breach of applicable laws) of the Data,
and (iv) oppose, for legal reasons, the collection, processing or transfer of
the Data which is not necessary or required for the implementation,
administration and/or operation of the Plan and the Recipient’s participation in
the Plan. The Recipient may seek to exercise these rights by contacting the HR
manager of the Company or the Employer or the Company’s Human Resources
Department.


(j)    Acknowledgement of Discretionary Nature of the Plan; No Vested Rights.
The Recipient acknowledges and agrees that the Plan is discretionary in nature
and limited in duration, and may be amended, cancelled, or terminated by the
Company, in its sole discretion, at any time. The Award of


7

--------------------------------------------------------------------------------




RSUs under the Plan is a one-time benefit and does not create any contractual or
other right to receive a grant of RSUs or benefits in lieu of RSUs in the
future. Future awards, if any, will be at the sole discretion of the Company,
including, but not limited to, the timing of any award, the number of RSUs and
vesting provisions. Any amendment, modification or termination of the Plan shall
not constitute a change or impairment of the terms and conditions of the
Recipient’s employment with the Company or the Employer.


(k)    Character of Award. Participation in the Plan is voluntary. The value of
the Award and any other awards granted under the Plan is an extraordinary item
of compensation outside the scope of the Recipient’s employment (and the
Recipient’s employment contract, if any). Any grant under the Plan, including
the Award, is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments


(l)    No Public Offering. The grant of the RSUs is not intended to be a public
offering of securities in the Recipient’s country of residence (and country of
employment, if different). The Company has not submitted any registration
statement, prospectus or other filing with the local securities authorities
(unless otherwise required under local law). No employee of the Company is
permitted to advise the Recipient on whether the Recipient should acquire shares
of Common Stock under the Plan or provide the Recipient with any legal, tax or
financial advice with respect to the grant of the RSUs. The acquisition of
shares of Common Stock involves certain risks, and the Recipient should
carefully consider all risk factors and tax considerations relevant to the
acquisition of shares of Common Stock under the Plan and the disposition of
them. Further, the Recipient should carefully review all materials related to
the RSUs and the Plan, and should consult with the Recipient's personal legal,
tax and financial advisors for professional advice in relation to the
Recipient’s personal circumstances.


(m)    Insider Trading/Market Abuse Laws. The Recipient acknowledges that,
depending on the Recipient's country of residence (and country of employment, if
different), the Recipient may be subject to insider trading restrictions and/or
market abuse laws which may affect the Recipient's ability to acquire or sell
shares of Common Stock or rights to shares of Common Stock (e.g., RSUs) under
the Plan during such times as the Recipient is considered to have “inside
information” regarding the Company (as determined under the laws in the
Recipient's country of residence and/or employment). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable insider trading policy of the Company.
The Recipient expressly acknowledges that it is the Recipient's personal
responsibility to comply with any applicable restrictions.


(n)    Validity and Enforceability; Severability. The invalidity or
unenforceability of any provision of the Plan or the Agreement shall not affect
the validity or enforceability of any other provision of the Plan or the
Agreement. The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
Alternatively, the Company, in its sole discretion, shall have the power and
authority to revise or strike such provision to the minimum extent necessary to
render it valid and enforceable to the full extent permitted under applicable
law.


(o)    English Version to Control. If the Recipient is a resident outside of the
United States, the Recipient acknowledges and agrees that it is the Recipient’s
express intent that the Agreement, the Plan and all other documents, notices and
legal proceedings entered into, given or instituted pursuant to the Award be
drawn up in English. If the Recipient has received the Agreement, the Plan or
any other documents related to the Award translated into a language other than
English and the meaning of the translated version is different than the English
version, the English version will control.


8

--------------------------------------------------------------------------------






(p)    Addendum. Notwithstanding any provisions of the Agreement to the
contrary, the Award shall be subject to any special terms and conditions for the
Recipient’s country of residence (and country of employment, if different) set
forth in an addendum to the Agreement (an “Addendum”). Further, if the Recipient
transfers residence and/or employment to another country reflected in an
Addendum to the Agreement at the time of transfer, the special terms and
conditions for such country will apply to the Recipient to the extent the
Company determines, in its sole discretion, that the application of such special
terms and conditions is necessary or advisable in order to comply with local
law, rules and regulations or to facilitate the operation and administration of
the Award and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate the Recipient’s
transfer). In all circumstances, any applicable Addendum shall constitute part
of the Agreement.


(q)    Other Requirements. The Company reserves the right to impose other
requirements on the Award, any shares of Common Stock acquired pursuant to the
RSUs and the Recipient’s participation in the Plan to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local law, rules and regulations or to
facilitate the operation and administration of the Award and the Plan. Such
requirements may include (but are not limited to) requiring the Recipient to
sign any agreements or undertakings that may be necessary to accomplish the
foregoing.


(r)    Recovery Policy. Notwithstanding any other provision of this Agreement to
the contrary and to the extent applicable to the Recipient, the Recipient
acknowledges and agrees that the Recipient’s RSUs, any shares of Common Stock
acquired pursuant thereto and/or any amount received with respect to any sale of
such shares may be subject to potential cancellation, recoupment, rescission,
payback or other action in accordance with the terms of the Columbia Sportswear
Company Incentive Compensation Recovery Policy (the "Recovery Policy") as in
effect on the Award Date (and to the extent applicable to the Recipient, a copy
of which has been made available to the Recipient) and as may be amended from
time to time in order to comply with changes in laws, rules or regulations that
are applicable to such Award and shares of Common Stock. As a condition to the
grant of the RSUs, to the extent applicable, the Recipient expressly agrees and
consents to the Company’s application, implementation and enforcement of (a) the
Recovery Policy and (b) any provision of applicable law relating to
cancellation, recoupment, rescission or payback of compensation. Further, the
Recipient expressly agrees that the Company may take such actions as are
necessary or appropriate to effectuate the Recovery Policy (as applicable to the
Recipient) or applicable law without further consent or action being required by
the Recipient. For purposes of the foregoing and as a condition to the grant of
the RSUs, the Recipient expressly and explicitly authorizes the Company to issue
instructions, on the Recipient's behalf, to any TPA to re-convey, transfer or
otherwise return such shares and/or other amounts to the Company. To the extent
that the terms of this Agreement and the Recovery Policy conflict, the terms of
the Recovery Policy shall prevail.


(s)    Acceptance. By accepting the grant of the Award, the Recipient
acknowledges that the Recipient has read the Agreement, the Addendum to the
Agreement (as applicable) and the Plan, and specifically accepts and agrees to
the provisions therein.


This Award of RSUs is subject to the Recipient's on-line acceptance of the terms
and conditions of this Agreement through the E*TRADE web portal. By accepting
the terms and conditions of this Agreement, the Recipient acknowledges receipt
of a copy of the Plan, the U.S. Prospectus for the Plan, and the local country
tax supplement to the U.S. Prospectus for the Plan (the "Award Information").
The Recipient represents that the Recipient is familiar with the terms and
provisions of the Award Information and hereby accepts this Award on the terms
and conditions set forth herein and in the


9

--------------------------------------------------------------------------------




Plan, and acknowledges that the Recipient had the opportunity to obtain
independent legal, investment and tax advice at the Recipient's personal expense
prior to accepting this Award.


COLUMBIA SPORTSWEAR COMPANY


10

--------------------------------------------------------------------------------




COLUMBIA SPORTSWEAR COMPANY


ADDENDUM TO
AWARD AGREEMENT
FOR GRANT OF RESTRICTED STOCK UNITS PURSUANT TO THE
COLUMBIA SPORTSWEAR COMPANY 1997 STOCK INCENTIVE PLAN, AS AMENDED


In addition to the terms of the Columbia Sportswear Company 1997 Stock Incentive
Plan, as amended (the “Plan”) and the Award Agreement for the Grant of
Restricted Stock Units Pursuant to the Columbia Sportswear Company 1997 Stock
Incentive Plan, as amended (the "Agreement"), the RSUs are subject to the
following additional terms and conditions as set forth in this addendum to the
extent the Recipient resides and/or is employed in one of the countries
reflected herein (the “Addendum”). Capitalized terms used herein without
definition shall have the same meaning as assigned to such terms in the Plan and
the Agreement. To the extent the Recipient transfers residence and/or employment
to another country, the special terms and conditions for such country as
reflected in this Addendum (if any) will apply to the Recipient to the extent
the Company determines, in its sole discretion, that the application of such
terms and conditions is necessary or advisable in order to comply with local
laws, rules and regulations, or to facilitate the operation and administration
of the RSUs and the Plan (or the Company may establish alternative terms and
conditions as may be necessary or advisable to accommodate the Recipient’s
transfer).


Canada                                                


1.    Settlement in Shares Only. Notwithstanding any provision of the Agreement
to the contrary, the RSUs shall be settled in shares of Common Stock only (and
shall not be settled in cash).


2.    Securities Law Information. The Recipient is permitted to sell shares of
Common Stock acquired under the Plan through the TPA, if any, provided the
resale of shares of Common Stock acquired under the Plan takes place outside
Canada through the facilities of a stock exchange on which the shares of Common
Stock are listed.


Hong Kong                                                


1.    Lapse of Restrictions. If, for any reason, shares of Common Stock are
issued to the Recipient within six (6) months of the Award Date, the Recipient
agrees that the Recipient will not sell or otherwise dispose of any such shares
of Common Stock prior to the six (6) month anniversary of the Award Date.
2.    IMPORTANT NOTICE. WARNING: The contents of the Agreement, the Addendum,
the Plan, and all other materials pertaining to the RSUs and/or the Plan have
not been reviewed by any regulatory authority in Hong Kong. The Recipient is
hereby advised to exercise caution in relation to the offer thereunder. If the
Recipient has any doubts about any of the contents of the aforesaid materials,
the Recipient should obtain independent professional advice.
3.    Nature of the Plan. The Company specifically intends that the Plan will
not be treated as an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”). To the extent any court,
tribunal or legal/regulatory body in Hong Kong determines that the Plan
constitutes an occupational retirement scheme for the purposes of ORSO, the
grant of the RSUs shall be null and void.




11

--------------------------------------------------------------------------------




4.    Award Benefits Are Not Wages. The RSUs and the shares of Common Stock
underlying the RSUs do not form part of the Recipient's wages for the purposes
of calculating any statutory or contractual payments under Hong Kong law.


Japan                                                    


None.


South Korea                                                


1.    Consent to Collection, Processing and Transfer of Personal Data. By
electronically accepting the Agreement, the Recipient agrees to the collection,
use, processing and transfer of Data as described in Section 2(i) of the
Agreement; and the Recipient agrees to the processing of the Recipient’s unique
identifying information (resident registration number) as described in Section
2(i) of the Agreement.


Switzerland                                                


1.    Securities Law Information. The grant of RSUs is considered a private
offering and therefore is not subject to registration in Switzerland. Neither
this document nor any other materials relating to the RSUs (a) constitutes a
prospectus as such term is understood pursuant to article 652a of the Swiss Code
of Obligations, (b) may be publicly distributed nor otherwise made publicly
available in Switzerland, and (c) has been or will be filed with, approved or
supervised by any Swiss regulatory authority (in particular, the Swiss Financial
Market Supervisory Authority).


Taiwan                                                    


1.    Securities Law Information. The grant of RSUs and the shares of Common
Stock to be issued pursuant to the Plan are available only for employees of the
Company or any parent or subsidiary of the Company. The grant of RSUs is not a
public offer of securities by a Taiwanese company.


********************************




12